              Case 1:20-cv-00735-JPC Document 29 Filed 12/28/20 Page 1 of 2




                                                                                            December 23, 2020


Via ECF
Hon. John P. Cronan, United States District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007

                    Re: M.V. obo J.V. v. NYC Dep’t of Educ., et al., No. 20-cv-735 (JPC)(RWL)

Dear Judge Cronan:

         I represent the Plaintiffs in the above-referenced case and am writing on behalf of both
parties to provide an update on the status of this case and to respectfully request an adjournment
of the initial conference currently scheduled for January 5, 2021 and the corresponding submission
of a Case Management Plan currently due December 29, 2020. Counsel for Defendants joins in
both of these requests.

        Plaintiff M.V. is the parent of J.V., a 15-year-old young man with autism. Plaintiffs’
complaint against the New York City Department of Education (“DOE”), Chancellor Richard
Carranza and the New York City Board of Education (“BOE”) (collectively “Defendants” or
“DOE”) raises a number of individual and systemic claims under the Individuals with Disabilities
Education Improvement Act (“IDEA”), 20 U.S.C. § 1400, et seq., the Due Process Clause of the
14th Amendment of the U.S. Constitution, 42 U.S.C. § 1983, Section 504 of the Rehabilitation
Act of 1973, 29 U.S.C. § 794 (“Section 504”), the New York State Constitution, and New York
State Education Law concerning Plaintiff J.V.’s education over several school years. Plaintiffs
allege, inter alia, that Defendants failed to implement orders of administrative hearing officers
during this time frame and, as a result, Plaintiffs are owed compensatory education and services.

        The parties have exchanged information necessary to craft a settlement and have engaged
in settlement discussions over the past few months. Additional time is needed, however, to
continue our discussions and for Defendants to obtain Comptroller approval for any settlement.
Due to the pandemic and its recent resurgence in our area, business has been appreciably slowed,
which has hampered our settlement discussions. 1

        The parties propose submitting an updated status report no later than February 12, 2021.
This is the parties’ second request to adjourn the initial conference since the filing of the amended
complaint. 2


1
 The parties regularly litigate cases together concerning special education and the overwhelming majority of matters
settle. Thus, we are reasonably optimistic that we will be able to settle this matter as well.
2
    All previous requests for extensions and adjournments have been granted.
1115 BROADWAY, 12TH FL.                                                           42 WEST 24th STREET, 2ND FLOOR
NEW YORK, NY 10010                                                                         NEW YORK, NY 10010
                                             WWW.SPECIALEDLAWYER.COM
         Case 1:20-cv-00735-JPC Document 29 Filed 12/28/20 Page 2 of 2




       Thank you for Your Honor’s attention to this matter. We wish you and your staff a safe
and happy holidays and all the best for the new year.

                                                         Respectfully submitted,


                                                         ______________
                                                         Erin O’Connor, Of Counsel
                                                         The Law Office of Elisa Hyman, P.C.
                                                         Counsel for the Plaintiffs



cc: Andrew Rauchberg, Counsel for Defendants

         It is hereby ORDERED that the parties' request is GRANTED. The Initial
         Pretrial Conference scheduled for January 5, 2021 and the December 29,
         2020 deadline to submit the Case Management Plan are hereby
         ADJOURNED sine die. The parties shall submit a letter updating the
         Court on the status of settlement discussions by February 12, 2021.

         SO ORDERED.

         Date: December 23, 2020
               New York, New York                   _____________________
                                                    JOHN P. CRONAN
                                                    United States District Judge




                                                                                            2
